     Case 2:19-cv-07722-ODW-JEM Document 89 Filed 06/26/20 Page 1 of 1 Page ID #:3764

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-07722-ODW (JEMx)                                 Date   June 26, 2020
 Title           Bureau of Consumer Financial Protection v. Certified Forensic Loan Auditors,
                 LLC et al



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers


      In light of the Parties’ Joint Motion for Entry of Stipulated Final Judgment and Order as
to Defendants Certified Forensic Loan Auditors, LLC (California), Certified Forensic Loan
Auditors, LLC (Texas), and Andrew Lehman, (ECF No. 88), the Court’s hearing on Plaintiff’s
Motion for Preliminary Injunction, (ECF No. 64), set for June 29, 2020 is hereby VACATED
and taken off calendar.


                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
